                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BERRY METAL COMPANY,                        )
                                            )
                       Plaintiff,           )       Civil Action No. 18-1024
                                            )
                v.                          )       Judge Cathy Bissoon
                                            )       Chief Magistrate Judge Cynthia Reed Eddy
TODD G. SMITH,                              )
                                            )
                       Defendant.           )


                                    MEMORANDUM ORDER

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A)

and (B), and Local Rule of Civil Procedure 72.

       On May 10, 2019, the Magistrate Judge issued a Report (Doc. 38) recommending that

Defendant’s Motion to Dismiss (Doc. 12) be denied. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Defendant has filed Objections.

See Doc. 40.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

Defendant’s Motion to Dismiss (Doc. 12) is DENIED, and the R&R is adopted as the Opinion of

the District Court.

       IT IS SO ORDERED.



June 11, 2019                                       s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                   2
